Citation Nr: 0406237	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  01-09 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.	Entitlement to service connection for diverticulosis.  

3.	Entitlement to service connection for the residuals of a 
laceration of the left ring finger.  

4.	Entitlement to service connection for a skin disorder of 
the feet.  

5.	Entitlement to service connection for lipomas of the right 
arm and right abdomen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2000 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in September 2003.  

The veteran testified at a hearing at the RO before a member 
of the Board in November 2003.  


REMAND

The veteran is claiming service connection for disorders of 
the low back, gastrointestinal system, left ring finger, a 
skin disorder of the feet, and lipomas of the right arm and 
abdomen.  Review of the service medical records shows that 
while on active duty the veteran was treated for muscle 
strain of the low back, gastrointestinal complaints, a 
laceration of the "second" finger of the left hand, a rash 
of the legs, and lipomas.  The veteran has not been afforded 
a VA compensation examination to ascertain whether there is a 
relationship between the in-service complaints and his 
currently manifested disabilities.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The appellant should be scheduled for VA 
orthopedic, gastrointestinal, surgical, 
and dermatology examinations.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiners.  The examiners should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
that the veteran's current low back, 
gastrointestinal, left ring finger, skin 
rash and lipoma disorders are related to 
the manifestations shown in the service 
medical records.  The claims folder 
should be made available for review in 
connection with this examination.  The 
specialists should provide complete 
rationale for all conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




